Blandeord, Justice.
1, 2, 3. Where the remedy at law is not as full, cómprete and adequate as it is in equity, this will not deprive equity of jurisdiction, although there may exist a common law remedy. Code, §3095. See 35 Ga., 261 ; Id., 216; 16 Id., 66 ; 36 Id., 545 ; 8 Id., 459. These cases fully sustain and illustrate the principle stated.
Looking at the facts of this case, plaintiff in error has foreclosed a mortgage in Bibb superior court upon the property of defendant, wherein he claims divers sums of money of defendant for breaches of the covenants contained in the lease of the Markham House; defendant denies these breaches, and contends that he is not indebted to the plaintiff anything, but that, on the contrary,plaintiff is indebted to him a large sum of money on account of his failure to keep his covenants in said lease. The fore•closure of the mortgage by the plaintiff and the bill filed bythe defendant embrace all matters between the parties .growing out of this lease, so that it appears to us that the remedy is more full and adequate in equity than at law. Equity seeks always to do complete justice ; hence, having the parties before the court rightfully, it will proceed to give full relief to all parties in reference to the subject-matter of the suit, provided the courts have jurisdiction for that purpose. Code, §3085.
4. The plaintiff in error having sought to foreclose his mortgage against defendant in error in the superior court •of Bibb county, in which he claimed divers sums for a breach of the covenants contained in the lease, thus having to some extent gone out of the statutory remedies provided for landlords in the collection of rents against their tenants, the whole subject-matter of the lease, the covenants of the parties thereto and the breaches thereof are before that court, and the same cannot be inquired into and disposed of at law as well as in a court of equity.
*883The superior court of Bibb county, as a court of equity, has jurisdiction to hear and determine all such matters between the parties in this case, and for the purpose of doing full and complete justice, that court has jurisdiction to enjoin any actions or suits between said parties growing out of said lease. Without this power, the court could not do full and complete justice between the parties.
The plaintiff in error having appealed to the superior court of Bibb county and submitted to its jurisdiction in seeking to foreclose his mortgage against the defendant, will have also to submit to the equitable jurisdiction of that court when invoked by his adversary, when it is shown that this exercise of jurisdiction is necessary to afford an adequate, full and complete remedy, and the same is necessary to do complete justice between the parties in this case, and that court will proceed to give full relief to the parties in reference to all matters growing out of said mortgage, the subject of the suit, and settle by one decree the numerous issues between the parties growing out of the lease.
Wlien a person goes out of the county of his residence, and seeks relief at law against another in the county of the latter’s residence, in such case, when it may become necessary, according to the principles of equity, to adjust the matters in controversy between the parties to said action at law, at the instance of the defendant, the superior court having jurisdiction of said action at law, may, as a court of equity, entertain a bill, and may decree and grant full and complete relief to the parties before it, and has jurisdiction to grant relief against the plaintiff in the action at law, although he may not reside in the county where such bill is filed, his conduct in appealing to said courtis equivalent to consenting to the jurisdiction of the same, as to all matters growing out of said action at law.
In this case, there is equity in the bill of defendant in error, and the superior court of Bibb county, as a court of equity, has jurisdiction of the same, and the decree of the *884court overruling the demurrer of the plaintiff in error and sustaining the bill is hereby affirmed.